DETAILED ACTION 
The present application, filed on 8/8/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-21 are pending and have been considered below. 

Priority
This application is a CON of 15/378,827 12/14/2016 PAT 11087364. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10, 12 of patent US 11,087,364. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claims 1, 8, 15 read on the patent US 11,087,364's independent claims 1, 10, 12 respectively. The claims recite a method, a computer software product and an apparatus and respectively. The equivalent pairs recite the same limitations, with the patent US 11,087,364 claims reciting few more limitations. The additional limitations make the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the provisional double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 
Application claims 2, 9, 16 read on patent US 11,087,364 limitations of claims 1, 10, 12.
Application claims 3, 10, 17 read on patent US 11,087,364 limitations of claims 1, 10, 12. 
Application claims 4, 11, 18 read on patent US 11,087,364 limitations of claims 1, 10, 12. 
Application claims 5, 12, 19 read on patent US 11,087,364 limitations of claims 1, 10, 12. 
Application claims 6, 13, 20 read on patent US 11,087,364 claims 3, 13. 
Application claims 7, 14, 21 read on patent US 11,087,364 claims 7, 17. 

This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been in fact patented.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20080154717 A1	2008-06-26	14	Saifee; Qasim et al.	Publisher scoring
US 20150339730 A1	2015-11-26	16	Endo; Jason et al.	REAL TIME DEBUGGING IN ONLINE VIDEO ADVERTISEMENT SYSTEM
US 20170293933 A1	2017-10-12	15	Edwards; Nathan James et al.	MEDIA PLAYBACK PING
US 20070274496 A1	2007-11-29	21	Singh; Ujjwal et al.	Method and system for multimodal communication using a phone number
US 20150379566 A1	2015-12-31	14	Hummel; Patrick	THROTTLING CONTENT
US 20150339728 A1	2015-11-26	33	SURA; Kartik et al.	AD SERVING AND INTELLIGENT IMPRESSION THROTTLING TECHNIQUES IMPLEMENTED IN ELECTRONIC DATA NETWORKS
US 20100161417 A1	2010-06-24	63	Mitsui; Shingo et al.	Advertisement Server Device, Advertisement Display Method, and Advertisement Server Program
US 20130275802 A1	2013-10-17	29	Endo; Daisuke et al.	STORAGE SUBSYSTEM AND DATA MANAGEMENT METHOD OF STORAGE SUBSYSTEM
US 20090089151 A1	2009-04-02	69	Protheroe; Robert Liewellyn et al.	System and method for brokering the sale of internet advertisement inventory
US 20150154631 A1	2015-06-04	63	Umeda; Shigeto	Advertisement Platform With Novel Cost Models
US 20140095324 A1	2014-04-03	72	Cabral; Kevin M. et al.	Systems and Methods for Serving Secure Content
US 20090055267 A1	2009-02-26	59	Roker; Robert	INTERNET ADVERTISING BROKERAGE APPARATUS, SYSTEMS, AND METHODS
US 20170091828 A1	2017-03-30	25	Siegler; Scott	OPTIMIZATION OF ONLINE ADVERTISING BID REQUESTS AND DYNAMIC FLOOR PRICING
US 20150332310 A1	2015-11-19	28	Cui; Xinyi et al.	PREDICTION OF ADVERTISEMENT REACH BASED ON ADVERTISER SPECIFIED BID AND/OR BUDGET AMOUNTS
US 20080034258 A1	2008-02-07	48	Moriya; Toshihiro et al.	FAULT MANAGEMENT APPARATUS, FAULT MANAGEMENT METHOD, FAULT MANAGEMENT PROGRAM AND RECORDING MEDIUM RECORDING THE SAME
US 20070239737 A1	2007-10-11	14	Dudley; William H. et al.	System and method for providing feedback to wireless device users
US 20180357672 A1	2018-12-13	22	KIM; Bong Jin et al.	METHOD FOR ADVERTISING BASED ON POSITION AND SYSTEM THEREOF
US 20070011503 A1	2007-01-11	14	Kitani; Mitsuhiro et al.	Communication terminal
US 20030224777 A1	2003-12-04	16	Sakuma, Masaki	Radio base station for monitoring faults of radio communication modems based on content of received frames that are received during call connections
US 20130073413 A1	2013-03-21	17	Bhogal; Kulvir Singh et al.	Automated Bidding Patience Tool
US 20060224496 A1	2006-10-05	56	Sandholm; Tuomas et al.	System for and method of expressive sequential auctions in a dynamic environment on a network
US 20150332317 A1	2015-11-19	28	Cui; Xinyi et al.	GENERATION OF AN ADVERTISEMENT BID-REACH LANDSCAPE
US 20180025389 A1	2018-01-25	18	Arora; Ramnik et al.	DETERMINING AN EFFICIENT BID AMOUNT FOR EACH IMPRESSION OPPORTUNITY FOR A CONTENT ITEM TO BE PRESENTED TO A VIEWING USER OF AN ONLINE SYSTEM
US 20090037513 A1	2009-02-05	44	Yoda; Kiyoshi et al.	Posting server, content transmission system, and posting server control method
US 20150213510 A1	2015-07-30	27	Rao; Justin et al.	FRAMEWORK THAT FACILITATES USER PARTICIPATION IN AUCTIONS FOR DISPLAY ADVERTISEMENTS
US 20140074644 A1	2014-03-13	35	Nam; Ki-Won	ON-LINE SALES SYSTEM USING A SOCIAL AUCTION
US 20160277516 A1	2016-09-22	22	Hummel; Patrick et al.	SYSTEM AND METHOD FOR PROVIDING CONTEXT-BASED THIRD-PARTY CONTENT
US 20160314756 A1	2016-10-27	27	LI; ZHENXIAO et al.	METHOD AND APPARATUS FOR ALLOCATING INFORMATION DISPLAY AMOUNT
US 7860995 B1	2010-12-28	25	Singh; Ujjwal et al.	Conditional audio content delivery method and system
US 9727873 B1	2017-08-08	17	Wood; James H. et al.	Digital returns
US 7933798 B1	2011-04-26	15	Yan; Weipeng et al.	Determining and displaying impression share to advertisers
US 7908238 B1	2011-03-15	25	Nolet; Michiel et al.	Prediction engines using probability tree and computing node probabilities for the probability tree
US 8700945 B1	2014-04-15	13	Allen; Nicholas A. et al.	Content delivery failover


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622